—In three related actions, inter alia, for a judgment declaring the rights of the parties and to recover damages for breach of contract, the plaintiff in Action No. 3, Firemans Insurance Company of Newark, New Jersey, appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), dated July 2, 1998, as denied its motion, inter alia, for a protective order.
Ordered that the order is affirmed insofar as appealed from, with costs.
*592In view of our determination in Firemans Ins. Co. v City of Poughkeepsie (260 AD2d 590 [decided herewith]), we find that the Supreme Court properly denied that branch of the plaintiffs motion which was for a protective order. We also find no merit to the plaintiffs remaining contentions. Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.